DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a period specifying unit, a deceleration vector calculation unit and an advancement direction determination unit in claim 1; and a coordinate system conversion unit in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to a computer readable storage medium.  A computer readable storage medium includes transitory embodiments such as a propagating electrical or electromagnetic signal per se that do not fall into one of the four judicial categories.  See MPEP 2106.03.  It is recommended that claim 15 be amended to be directed to a non-transitory computer readable medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0354967 to Matsushita (Matsushita).
Claim 1
As discussed above, claim 1 recites limitations that are being interpreted under 35 U.S.C. 112(f).  The period specifying unit, deceleration vector calculation unit and the advancement direction determination unit are each disclosed in the Specification as a CPU and memory or a micro controller programmed to carry out the claimed function (Fig. 1, units 13, 14, 15; pars. 14-17, 30-37).
With regard to an acceleration sensor that detects acceleration of three-axis directions, which is generated by a user, Matsushita teaches a three-axis acceleration sensor (Fig. 2, acceleration sensor 14; par. 46).
With regard to a period specifying unit that specifies at least a part of a deceleration period, during which a horizontal component of the acceleration detected by the acceleration sensor is negative, as a stable deceleration period, during which both feet of the user land, on a basis of a change of a vertical component of the acceleration detected by the acceleration sensor, Matsushita teaches finding a peak position and a predetermined period centering on the peak position (pars. 117, 124, 125, 128).  Matsushita teaches determining the peak position using data indicating that both feet are on the ground (pars. 120-124).
With regard to a deceleration vector calculation unit that calculates a deceleration vector which indicates a deceleration direction of the user in a horizontal plane in the 
With regard to an advancement direction determination unit that determines an advancement direction of the user on a basis of the deceleration vector calculated by the deceleration vector calculation unit, Matsushita teaches integrating the horizontal component of the acceleration to determine the direction of movement (par. 128).
Claim 4
Matsushita teaches that the deceleration vector calculation unit calculates the deceleration vector by integrating the horizontal component of the acceleration in the stable deceleration period (par. 128).
Claim 5
Matsushita teaches that the advancement direction determination unit determines a direction opposite to a direction of the deceleration vector as the advancement direction of the user (par. 128).  Since the pedestrian is slowing down during this period, the moving direction is in the opposite direction of the deceleration vector.
Claim 6
As discussed above, claim 6 recites a limitation that is being interpreted under 35 U.S.C. 112(f).  The coordinate system conversion unit is disclosed in the Specification as a CPU and memory or a micro controller programmed to carry out the claimed function (Fig. 1, unit 12; pars. 16, 17, 24-26, 57).
Matsushita teaches a geomagnetism sensor (Fig. 2, magnetic field sensor 16; par. 46).

Claim 7
As discussed above, claim 7 recites a limitation that is being interpreted under 35 U.S.C. 112(f).  The coordinate system conversion unit is disclosed in the Specification as a CPU and memory or a micro controller programmed to carry out the claimed function (Fig. 1, unit 12; pars. 16, 17, 24-26, 57).
Matsushita teaches an azimuth information acquisition unit (Fig. 2, magnetic field sensor 16; par. 46).
Matsushita teaches a coordinate system conversion unit that converts a coordinate system of the deceleration vector calculated by the deceleration vector calculation unit into a coordinate system including one axis in a vertical direction and two axes in a horizontal direction on a basis of information of an azimuth acquired by the azimuth information acquisition unit (Fig. 3, coordinate system conversion unit 100; pars. 53, 54), wherein the advancement direction determination unit determines the advancement direction of the user on a basis of the deceleration vector the coordinate 
Claim 8
With regard to a walking operation analysis step of specifying at least a part of a deceleration period, during which a horizontal component of the acceleration detected by the acceleration sensor is negative, as a stable deceleration period, during which both feet of the user land, on a basis of a change of a vertical component of the acceleration detected by the acceleration sensor, Matsushita teaches finding a peak position and a predetermined period centering on the peak position (pars. 117, 124, 125, 128).  Matsushita teaches determining the peak position using data indicating that both feet are on the ground (pars. 120-124).
With regard to a deceleration vector calculation step of calculating a deceleration vector which indicates a deceleration direction of the user in a horizontal plane in the stable deceleration period specified at the walking operation analysis step, Matsushita teaches determining the horizontal component of the acceleration (par. 128).
With regard to an advancement direction determination step of determining an advancement direction of the user on a basis of the deceleration vector calculated at the deceleration vector calculation step, Matsushita teaches integrating the horizontal component of the acceleration to determine the direction of movement (par. 128).
Claim 9
Matsushita teaches an acceleration component separation step of separating the vertical component and the horizontal component of the acceleration detected by the acceleration sensor (pars. 123, 124, 128), wherein at the walking operation analysis 
Claim 12
Matsushita teaches that at the deceleration vector calculation step, the deceleration vector is calculated by integrating the horizontal component of the acceleration in the stable deceleration period (par. 128).
Claim 13
Matsushita teaches that at the advancement direction determination step, a direction opposite to a direction of the deceleration vector is determined as the advancement direction of the user (par. 128).  Since the pedestrian is slowing down during this period, the moving direction is in the opposite direction of the deceleration vector.
Claim 15
With regard to a period specifying unit that specifies at least a part of a deceleration period, during which a horizontal component of the acceleration detected by the acceleration sensor is negative, as a stable deceleration period, during which both feet of the user land, on a basis of a change of a vertical component of the acceleration detected by the acceleration sensor, Matsushita teaches finding a peak position and a predetermined period centering on the peak position (pars. 117, 124, 125, 128).  Matsushita teaches determining the peak position using data indicating that both feet are on the ground (pars. 120-124).

With regard to an advancement direction determination unit that determines an advancement direction of the user on a basis of the deceleration vector calculated by the deceleration vector calculation unit, Matsushita teaches integrating the horizontal component of the acceleration to determine the direction of movement (par. 128).
Allowable Subject Matter
Claims 2, 3, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2003/0191582 to Terada teaches a walking direction detection apparatus.
US Patent Application Publication 2014/0088867 to Takaoka teaches orientation calculation of an user walking.
US Patent Application Publication 2019/0323840 to Ohyama teaches travel direction calculation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.